DORAN, J.
I dissent. However, I concede that the great weight of authority sustains the conclusion reached in the prevailing opinion. But it is my conviction that such authority is the product of an unwarranted assumption in several particulars. For the sake of brevity, Watson v. Division of Motor Vehicles, 212 Cal. 279 [298 P. 481], and Sheehan v. Division of Motor Vehicles, 140 Cal. App. 200 [35 P.2d 359], may be regarded in substance and in general as examples supporting the prevailing opinion which is in accord with the weight of authority. First, it is my opinion that there is an inherent right upon the part of every citizen to drive a car, provided reasonable conditions therefor are met. While the license to drive may be considered a privilege, every citizen possesses the right to that privilege upon satisfying the conditions on which it is to be granted. Second, although properly the subject of police power regulation, such regulation must be reasonable. Third, only reasonable regulations need be obeyed in order to enjoy that right.
Subject only to such regulations as are permitted by a valid exercise of the police power, it is my opinion that *198there is an inherent right to a license to operate a motor vehicle, based on the proposition that the license is a mere incident to a form of transportation that permits the people to go about the daily affairs of life in a lawful manner that cannot be, without reason, interfered with by any governmental agency, executive, legislative or judicial. Although it may be more hazardous, there is no difference in principle between transportation in an automobile and transportation in a horse and buggy. Before the perfection and use of the automobile, could it have been urged successfully that horseback riding was not a right or that driving a horse attached to a cart was anything but a natural right? Although the methods may have changed, the applicable doctrine remains the same. Government is not the custodian of the people and their welfare and no government is called upon to remove or prevent all of the hazards of life. The argument in support of the weight of authority, to the effect that to deny a license to one unable to pay a judgment will tend to prevent accidents, is only an opinion or assumption. Notwithstanding what the authorities contend to the contrary, in the final analysis, denying the right to operate an automobile because of an inability to pay a judgment accomplishes nothing but hardship for a particular class, whereas others in similar circumstances may, in effect, purchase immunity from such hardship. Moreover, to deny an individual a license to operate an automobile in the circumstances here presented, is a form of punishment, not only unusual in form but also one constituting punishment for debt, both of which are denounced by the Constitution. If the operator of an automobile were deprived of a license for a reasonable length of time for having caused an avoidable accident the above argument would not apply. But appellant is not punished for having caused the accident but for being unable to pay a judgment. That such a situation is discriminatory there can be no question. Logic and reason will not support an argument to the contrary.
The fact that the victim of an accident may have suffered physically or financially affords no justification for the denial of the natural right of another. Moreover, the state neither guarantees nor assures safety for all who utilize the public highways.
In my judgment, to deprive appellant- of the right to operate an automobile, which deprivation in the circum*199stances is permanent, is an unwarranted exercise of the police power, is discriminatory and in violation of the clear mandate of the Constitution.